                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


EVAN AMBER OVERTON AND                                  )
JOHN KEENAN OVERTON, CO-                                )
ADMINISTRATORS FOR THE                                  )
ESTATE OF EZRA MICHAEL                                  )
OVERTON, DECEASED,                                      )
                                                        )               Case No.: 1:19-cv-751
                                                        )
        Plaintiffs,                                     )
v.                                                      )
                                                        )
FISHER-PRICE, INC;                                      )
                                                        )
AND                                                     )
                                                        )
MATTEL, INC.                                            )
                                                        )
                Defendants.                             )


      PLAINTIFFS’ MOTION FOR AN ORDER COMPELLING DISCLOSURE OR
               DISCOVERY AND TO REVISE DISCOVERY PLAN

        Pursuant to FRCP 37, Plaintiffs move for an order compelling disclosure or discovery

and revising the existing discovery plan, as stated below and in their accompanying Brief in

Support of Motion for Order Compelling Disclosure or Discovery and to Revise Discovery Plan

(Plaintiffs’ Brief).

        For the reasons set forth in Plaintiffs’ Brief, plaintiffs respectfully request that the Court

enter an Order requiring defendants to immediately produce without objection and in an

organized and labeled fashion the following:

        1.      All documents concerning or regarding any and all pre-and post -market testing to

determine whether the RNP Sleeper was safe for all-night sleep;



                                              Page 1 of 3
       2.      All documents (un-redacted) in defendants’ possession, custody or control

concerning “other incidents” involving infant injury or death allegedly caused by a Rock ‘n Play

Sleeper; and

       3.      All documents in defendants’ possession, custody or control concerning or

relating to the April 8, 2019 recall of all Rock ‘n Play Sleepers.

       In addition, plaintiffs respectfully request that the Court re-set the discovery plan and

scheduling order in order allow plaintiffs’ consulting experts sufficient time to receive and digest

the above information and for such other relief as the Court deems appropriate under Rule 37.

       A good-faith effort to resolve and narrow the areas of disagreement has been made in

accordance with Local Civil Rule 7€ and Local Civil Rule 37(E).

                                              EVAN AMBER OVERTON AND JOHN
                                              KEENAN OVERTON, CO-
                                              ADMINISTRATORS FOR THE ESTATE OF
                                              EZRA MICHAEL OVERTON, DECEASED

                                              By: ____/s/Michael G. Phelan_________
                                                     Counsel
Michael G. Phelan, Esq. (VSB No. 29725)
Jonathan M. Petty, Esq. (VSB No. 43100)
Brielle M. Hunt, Esq. (VSB No. 87652)
PHELAN PETTY PLC
6641 West Broad Street, Ste. 406
Richmond, VA 23230
804-980-7100 – Telephone
804-767-4601 – Facsimile
mphelan@phelanpetty.com
jpetty@phelanpetty.com
bhunt@phelanpetty.com

Jan V. Hinson, Esq.
(SC Bar No. 101498)
(GA Bar No. 356817)
LAW OFFICES OF JAN V. HINSON, P.C.
330 East Coffee Street
Greenville, SC 29601
864-527-5933 – SC Telephone


                                             Page 2 of 3
877-797-3571 – Facsimile
11175 Cicero Drive, Suite 100
Alpharetta, Georgia 30022
678-242-5208 – Ga Telephone
jan@janhinsonlaw.com

Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of December, 2019, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

Steve Fowler, Esq.                            Mary-Olga Lovett, Esq.
Greenberg Traurig                             Greenberg Traurig, LLP
2101 L Street NW, Suite 1000                  1000 Louisiana Street, Suite 1700
Washington, DC 20037                          Houston, TX 77002
Email: fowlerst@gtlaw.com

Lori G. Cohen, Esq.
Greenberg Traurig, LLP
The Terminus
3333 Piedmont Rd NE, Ste. 2500
Atlanta, GA 30305
Email: cohenl@gtlaw.com
Counsel for Fisher-Price, Inc. and Mattel, Inc.


                                              /s/ Michael G. Phelan, Esq.




                                             Page 3 of 3
